Citation Nr: 0503415	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  98-14-125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
blepharitis, currently rated at 10 percent.

2.  Entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity, currently rated at 
10 percent.

3.  Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, currently rated at 10 
percent.

4.  Entitlement to an increased (compensable) rating for 
residuals of frostbite of both hands.

5.  Entitlement to an increased (compensable) rating for 
Raynaud's disease of the right lower extremity.

6.  Entitlement to an increased (compensable) rating for 
Raynaud's disease of the left lower extremity.

7.  Entitlement to an increased (compensable) rating for 
residuals of cold exposure of the mouth area.

8.  Entitlement to an increased (compensable) rating for 
residuals of a right thumb injury (dominant).

9.  Entitlement to an increased rating for residuals of a 
right ankle sprain, currently rated at 10 percent.

10.  Entitlement to a compensable rating prior to April 20, 
2003, for residuals of a right ankle sprain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to March 
1986, and from January 1988 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied an increased rating for all of the 
above-listed claims.

In an August 2004 rating decision, the RO assigned a 10 
percent rating for residuals of a right ankle sprain, which 
had been rated as noncompensable, effective April 2003.

In October 1999, a travel board hearing was held before the 
undersigned Veterans Law Judge in Waco, Texas.

In January 2003, the Board remanded this matter to the RO for 
further evidentiary development.  The case has been returned 
for final appellate review.  The Board is obligated by law to 
ensure that the RO complies with its directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

A rating decision dated in July 2003 granted increased 
ratings for the veteran's service-connected narcolepsy and 
low back disability.  A rating decision dated in August 2004 
granted the veteran's claim for service connection for a 
depressive disorder.  The veteran did not file a notice of 
disagreement as to these matters.  Consequently, they are not 
before the Board at this time.  38 C.F.R. § 20.200 (2004).  

A rating decision dated in August 2004 granted an increased 
rating to 10 percent for the veteran's residuals of a right 
ankle sprain, effective April 20, 2003.  The United States 
Court of Appeals for Veterans Claims (Court) has held that on 
a claim for an original or an increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the issues on 
appeal include a higher rating for the periods before and 
after April 20, 2003. 


FINDINGS OF FACT

1.  The veteran's blepharitis or any residuals thereof is not 
shown to be more than active, without related impairment of 
visual acuity.  

2.  The veteran's peripheral neuropathy of the right and left 
lower extremities is not shown to be more than mild in 
degree.  

3.  There is no competent medical evidence of any residual 
disability of frostbite of either hand at any time during the 
pendancy of this appeal.

4.  There is no competent medical evidence of any 
characteristic attacks of Raynaud's syndrome of the right and 
left lower extremities at any time during the pendancy of 
this appeal.

5.  There is no competent medical evidence of any residuals 
of cold exposure of the mouth area during the pendancy of 
this appeal.

6.  The veteran's service-connected right thumb injury 
(dominant) is manifested by some functional impairment with 
pain on motion but without ankylosis.

7.  The veteran had full range of motion of the right ankle 
prior to April 20, 2003, with no functional impairment due to 
pain.

8.  There is competent medical evidence of residuals of a 
right ankle sprain, manifested by not more than moderate 
limitation of motion, as of April 20, 2003.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral blepharitis are not met.  38 U.S.C.A. §§ 1155, 
5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.20, 4.41, 4.84a, Diagnostic Code (DC) 6099-6018 
(2004).

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.41, 4.124a, 
Diagnostic Code 8521(2004).                 

3.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.41, 4.124a, 
Diagnostic Code 8521(2004).                 

4.  The criteria for an increased (compensable) rating for 
residuals of frostbite of both hands are not met.  
38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.41, 4.104, 
Diagnostic Code 7199-7117 (before and after January 12, 1998) 
(2004).

5.  The criteria for an increased (compensable) rating for 
Raynaud's disease of the right lower extremity are not met.  
38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.41, 4.104, Diagnostic Code 
7117 (before and after January 12, 1998) (2004).

6.  The criteria for an increased (compensable) rating for 
Raynaud's disease of the left lower extremity are not met.  
38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.41, 4.104, Diagnostic Code 
7117 (before and after January 12, 1998) (2004).

7.  The criteria for an increased (compensable) rating for 
residuals of cold exposure of the mouth area are not met.  
38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.41, 4.114, Diagnostic Code 
7122, 4.118, Diagnostic Code 7806 (before and after August 
30, 2002) (2004).

8.  The criteria for an increased (10 percent) rating for 
residuals of a right thumb injury (dominant) are met.   
38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.41, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5224, 5228 (before and after 
July 26, 2002) (2004).

9.  The criteria for an increased rating for residuals of a 
right ankle sprain, currently rated at 10 percent are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.41, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2004).

10.  The criteria for an increased (compensable) rating for 
residuals of a right ankle sprain prior to April 20, 2003 are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.41, 4.45, 
4.59, 4.71a, Diagnostic Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In an August 2003 letter, following a Board remand for 
further development, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letter also advised the veteran to send any additional 
information or evidence in his possession.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

It is noted that the original rating decision on appeal was 
in February 1998, more than two years prior to the enactment 
of the VCAA.  Therefore, the veteran did not receive a VCAA 
notice prior to the initial rating decision denying his 
claims.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  
Following the Board's January 2003 remand, VCAA notice was 
provided by the RO prior to the present transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, in August 2003, in response to the August 
2003 VCAA notification letter from the RO, the veteran 
advised the RO that he had no additional evidence to submit 
and desired that the RO proceed with his claim. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran has been afforded VA medical 
examinations in April 2003 and May 2003 in connection with 
his claims. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

Service medical records for the period January 1988 to June 
1995 reflect treatment for cold weather exposure, including 
numbness of the hands and feet, and around the mouth.  VA 
outpatient treatment reports for the period November 1995 to 
October 1996, shortly after discharge, reflect treatment for 
Raynaud's disease, secondary to frostbite, and peripheral 
neuropathy of both lower extremities, secondary to Raynaud's 
disease.

Service medical records for the period January 1988 to June 
1995 reflect treatment for bilateral blepharitis, and VA 
outpatient treatment reports for the period November 1995 to 
October 1996 reflect the veteran's complaints of blurring, 
itching, and burning of both eyes.

Service medical records reflect treatment for a hyper 
extended right thumb in June 1993, and a reinjury to the 
thumb in January 1995.  No residuals of a thumb injury were 
noted on the separation examination report.

Service medical records reflect treatment for a sprained 
right ankle in October 1990, further treatment in December 
1990 and February 1991 for pain, and a reinjury to the ankle 
in September 1991.

VA outpatient treatment records dated in October 1996 show 
that the veteran was referred to the ophthalmology clinic for 
a history of "blurry vision for 7 years" and swelling of 
both eyes, worse in the morning.  It was noted that the 
veteran was not wearing glasses as prescribed.  The veteran 
also reported Raynaud's.  He stated he avoided cold exposure 
and that his hands and feet stayed cold all the time.  He 
complained that the decreased sensation on the feet and legs 
was worse than before.  He also reported burning and tingling 
of the hands from time to time.  The pertinent impression was 
peripheral neuropathy, unknown mechanism, worsening, possibly 
secondary to Raynaud's from a 1988 frostbite injury.  
Following the eye examination in October 1996, the 
assessments did not include reference to blepharitis.     

VA outpatient treatment records dated in May 1997 show that 
the veteran was seen for complaints of burning and itching 
eyes since 1989.  The examination was noted to be 
unremarkable.  

A VA medical examination was conducted in August 1997.  The 
veteran reported that he was unable to tolerate cold weather 
and was even bothered by air conditioning.  He said that 
extreme cold produced pain of the toes, feet, hands, and 
fingers, and that, on occasion, he had blistering of the 
fingertips.  He said he experienced continued pain of the 
right ankle and right thumb with continued use or increased 
activity.  The veteran provided a June 1995 radiology report 
of a bone scan that revealed some traumatic or degenerative 
arthritis of the right metacarpal phalangeal thumb joint.

Physical examination of the skin revealed warm moist skin of 
the upper and lower extremities which was consistent in 
color.  No lesion or deformity was present.  Examination of 
the mouth and lips revealed no lesion or evidence of previous 
injury.  There was no evidence of ulceration on the fingers 
or toes.

Hand range of motion, bilaterally, was:  radial deviation of 
20 degrees; ulnar deviation of 55 degrees; extension of 70 
degrees; and flexion of approximately 90 degrees.  For the 
metacarpal phalangeal joints, hyperextension was 
approximately 30 degrees and flexion was 90 degrees.  For the 
distal interphalangeal (IP) joints, extension was 0 degrees 
and flexion was 80 degrees.  For the proximal interphalangeal 
joints, extension was 0 degrees and flexion was 120 degrees.

Examination of the ankles revealed no evidence of swelling, 
inflammation or deformity.  Range of motion of both ankles 
was essentially full, with 20 degrees dorsiflexion, 45 
degrees of plantar flexion, 30 degrees inversion, and 
approximately 20 degrees eversion.  X-ray results showed a 
normal right ankle and an essentially normal right hand and 
finger.

Diagnoses were: Raynaud's disease by history; history of 
right ankle strain with residual arthralgia; chronic 
blepharitis; and residual arthralgia of the right thumb.

A VA visual examination was conducted in September 1997.  The 
veteran reported blurry distance vision.  Visual acuity in 
the right eye was 20/20 near and 20/40 far, corrected to 
20/20.  Visual acuity in the left eye was 20/20 near and 
20/30 far, corrected to 20/20.  Eye pressures were 10 and 10.  
Lids and lashes were normal.  There was pterygium on the 
sclera, both eyes.  The corneas were clear.  The anterior 
chambers were deep, normal, and quiet.  The pupils were 
reactive and the lenses were clear.  The eyegrounds indicated 
good cup-to-disc (CD) ratio, good vessels, and good macula.  
The diagnoses were minimal myopia and pterygium, both eyes.  

A September 1997 VA radiographic report of the right ankle 
found that the bony structures were intact and normally 
aligned, and the joint spaces were normal in width.  The 
impression was "normal exam."

A September 1997 VA radiographic report of the right hand and 
fingers found that the bony structures were intact and 
normally aligned, and the joint spaces were normal in width.  
The impression was an essentially normal exam with a small 
corticated exostosis seen on the lateral aspect of the head 
of the first metacarpal.

VA outpatient treatment records dated in November 1997 reveal 
that the veteran's problem list included complaints of 
numbness/tingling of the feet from time to time as well as 
burning/itching eyes from time to time.  The assessments 
included Raynaud's leg pain, no change in symptoms and 
history of itchy eyes, no change in symptoms.  

The assessments following VA treatment in May 1998 included 
dry eyes and questionable Raynaud's, no significant sequelae 
seen.  

The veteran was afforded a VA examination in October 1998 for 
evaluation of residuals of cold injury.  The veteran 
described his current symptoms as cold sensitivity, Raynaud's 
phenomenon of both hands and feet and excessive sweating of 
the feet.  He admitted to paresthesias with numbness to the 
feet and hands all the time as well as chronic pain.  

On physical examination, skin color was normal and there was 
no evidence of edema.  The temperature of the hands and feet 
was cool.  Neurological examination demonstrated no objective 
sensory changes.  Visual inspection of the fingers and toes 
revealed no abnormalities pertinent to deformity or swelling.  
Flexion of the metacarpophalangeal (MP) joint in the thumb 
was accomplished from 0-50 degrees, bilaterally.  There was 
no pain on manipulation of the joints.  There was no evidence 
of vascular insufficiency; the veteran had good skin color 
and no evidence of hair loss.  Radial pulses and pedal pulses 
were good.  The veteran's gait was normal.  It was noted by 
the examiner that there was no evidence of Raynaud's 
phenomenon.  

X-rays of both ankles, both hands, all fingers, and both feet 
at that time were normal.  A nerve conduction study was 
normal.  The diagnoses were cold exposure to both hands by 
history; cold exposure by history to the lip of the mouth by 
history; Raynaud's disease by history of the left lower 
extremity, no disease found; Raynaud's disease by history of 
the right lower extremity, no disease found; peripheral 
neuropathy of the upper right and left extremity, no disease 
found; and peripheral neuropathy of the lower right and left 
extremity, no disease found.

VA outpatient treatment records dated in December 1998 reveal 
that extremities were without edema.  Other treatment records 
in that month show that the veteran presented for various 
complaints, including an apparent peripheral neuropathy that 
was described as intermittent numbness and burning in the 
hands and feet.  Those feelings were particularly triggered 
by exposure to cold.  He also stated that he would have a 
feeling as if his feet were swelling.  On physical 
examination, sensation was intact to sharp sensation and to 
vibration in the upper and lower extremities.  Strength and 
tone were normal throughout.  Gait was normal.  The deep 
tendon reflexes were 2+ and equal in the upper and lower 
extremities.  The toes were downgoing.  The dorsalis pedis 
and posterior tibialis pulses were present bilaterally.  The 
pertinent impression was that the veteran did not have any 
persistent peripheral neuropathy and his symptoms were 
preserved; the symptoms might be more related to the 
Raynaud's phenomenon or a reaction to cold.  

VA outpatient treatment records dated in April 1999 show that 
the veteran sought treatment for "circulation" problems and 
having numbness of the hands, feet, arms, legs and sometimes 
around the mouth.  The veteran attributed this to frostbite 
in the desert in 1989.  In May 1999, the veteran had a 6-
month follow-up for the chief finding of Raynaud's 
phenomenon.  The veteran did fairly well with avoidance of 
cold exposure.  On physical examination, he had good range of 
motion.  There were no nail bed changes, no joint deformity, 
effusions or tenderness to range of motion.  The skin was 
normal in appearance.  The pertinent diagnosis was history of 
Raynaud's phenomenon, isolated, stable status.    

In an October 1999 letter, Dr. Gerard Marten-Ellis of the 
Killeen Eye Clinic stated that the veteran's vision was 
constantly blurry; that his best acuity was 20/25 right eye 
and 20/20 left eye; that he had severely elevated pterygiums, 
right more than left; that his pupils were 3mm RR3+; that 
there was no Marcus Gunn, lens clear; that dilated fundus 
exam showed C/D of .1; that both eyes were otherwise normal.  
Dr. Marten-Ellis noted that the veteran had chronic 
irritation from elevated pterygia which affected his vision 
and quality of life and were currently being treated with 
drops, and that the veteran had been counseled that he would 
probably have to undergo pterygium excision in the near 
future.

The veteran testified at a personal hearing in October 1999.  
The veteran stated that he still had chapping, numbness, 
peeling, scaling and occasional redness or bleeding of the 
mouth.  Hearing transcript (T.) 3-4.  He reported that he had 
numbness, swelling and tingling of his hands as well as 
redness and cracking of his fingers.  
T. 4.  He testified that the nerve damage to his hands 
resulted in a decreased ability to handle items.  T. 5.  He 
described a constant tingling and burning sensation in his 
legs as symptoms of Raynaud's disease and peripheral 
neuropathy.  T. 6-7.  The veteran thought that his 
blepharitis led to vision impairment.  T. 8.  The veteran 
stated that he had pain from his right ankle when he walked, 
and he had resultant decreased flexion as well as swelling.  
T. 10.  He indicated that he wore a brace to relieve pain.  
T. 11.     

A January 2000 note in the attached clinic records indicated 
the veteran was scheduled for surgery but did not show up for 
it because he was working to get insurance to cover the cost 
of the surgery.  A January 2000 VA X-ray of the right hand 
was normal.  

Private medical records dated in February 2000 show that the 
veteran was treated for discomfort secondary to pterygium.  
Excision was recommended.  
Private medical records dated in March 2000 reveal that the 
veteran sought a second opinion on a growth of his right eye.  
The assessment was pterygium of the right eye with foreign 
body sensation.  

VA outpatient treatment records of July 2000 show that the 
veteran complained of numbness of the wrists, hands and feet, 
dating back to his military service.  He also reported right 
eye burning pain and occasional redness.  On examination, the 
extremities were without edema.  The pupils were equal, round 
and reactive to light.  The pertinent assessments were 
chronic right eye pain, history of Raynaud's, and chronic 
numbness of the hands and feet in, questionable etiology, 
possibly related to past frostbite.   

The veteran was treated at a VA eye clinic in July 2001 for a 
growth in his right eye.  The impression was pterygium, not 
active.  

VA outpatient treatment records dated in April 2002 show that 
the veteran was seen for a complaint of foot pain.  On 
physical examination, the extremities were without 
deformities, edema and infection.  Neuromuscular testing 
revealed no motor or sensory deficits.  The skin was warm and 
dry.  There were no relevant diagnoses.  

In May 2002, the extremities had no edema or joint 
arthrodesis.  In July 2002, the veteran was seen for 
pterygium without new complaints.  The veteran was seen in 
the urgent care unit that month for an injury of the right 
thumb following an automobile accident when his hand got 
twisted in spinning his steering wheel.  Swelling and pain in 
the wrist and thumb started the following day.  Passive range 
of motion of the right thumb was normal.  Hand strength was 
5/5, and neurovascular was intact, without swelling or 
crepitus.  The assessment was wrist sprain.  Other treatment 
records in that month note the veteran's past history of a 
hyperextension injury of the right thumb during military 
service.  

VA outpatient treatment records dated in August 2002 
demonstrate that the veteran had complaints of fingers, hand 
and foot numbness.  It was noted that the veteran had 
Raynaud's.  Eye examination noted no findings pertinent to 
blepharitis.  There was no edema of the extremities.  There 
were no pertinent assessments.  In December 2002, the 
veteran's gait was steady.  In a subsequent record in that 
month, the veteran's active problems were noted to include 
pain in the joint involving the ankle.  On objective 
examination, the veteran's gait was good, without assistive 
devices, despite his rating pain on a 9-10 scale.  There was 
no edema.  The assessments included pseudofolliculitis.  

The veteran received a VA medical examination in April 2003.  
The examiner noted that the veteran's claims files were 
reviewed.  The examiner noted that the veteran was right-
handed; he had a previous hyperextension injury of his right 
thumb while on active duty.  The veteran had difficulty 
expressing a specific set of symptoms with respect to his 
right thumb, but indicated the MP joint was the source of his 
problem.  He said he did not take any medicine for his thumb, 
but used a "thumb protector."  

The examining physician said that the right thumb looked 
identical in appearance to the left thumb.  The 
interphalangeal joint of both thumbs hyper extended to about 
15 degrees and flexed to about 60 degrees.  MP range of 
motion was from 0 to 40 degrees of flexion for both thumbs.  
On grasping the right thumb metacarpal and trying to ulnarly 
displace the proximal phalanx, the thumb seemed quite secure.  
The thumb could not be deviated more than 10 degrees, but 
there was about 30 degrees of radiation of the joint.  The 
left thumb had 20 degrees or less abduction of the MP joint.

The physician opined that the veteran has had ulnar-sided 
metacarpal phalangeal ligament looseness, so-called 
"gamekeeper's thumb," which may have given the veteran a 
sense of insecurity, but which the physician did not believe 
to be a functional impairment.   X-rays looked quite normal, 
with a questionable slight little spur on the ulnar side of 
the MP joint of the right thumb.

With respect to his right ankle, the veteran reported an 
ache, ranging from mild to severe, which never went away 
completely, and an insecure feeling on the lateral aspect 
with exertion.  Cold weather affected the aching.

While standing, the veteran's feet and ankles appeared fairly 
normal and symmetrical bilaterally, with a slightly more 
prominent lateral malleolus on the right than the left.  The 
veteran walked well on his toes and heels and had symmetrical 
subtalar midtarsal motion and ankle motion.  Plantar flexion 
was about 50 degrees on the left and 40 degrees on the right.  
Dorsiflexion was about 20 degrees on the left and a couple of 
degrees less on the right.  A slight degree of restriction of 
the dorsi and plantar flexion was noted.

On anterior drawer test, the right ankle exhibited a lot of 
anterior displacement, a click could be felt, and looseness 
of the ligaments around the ankle was noted.  The examiner 
concluded that the veteran had not had a bony injury but, 
rather, a ligamentous injury.  Right ankle X-rays were all 
normal.  The pertinent diagnoses were old injury to right 
thumb M/P joint ligaments and ligamentous laxity of the 
ligaments of the right ankle.

A May 2003 addendum to the April 2003 VA medical examination 
noted that the veteran appeared to have a mild ligamentous 
instability of the right thumb, likely to result in increased 
pain on use, weakened movement, excess fatigability and 
incoordination, although the hand functioned well.  It was 
estimated that the veteran "may be 10 percent worse during a 
flare-up."  There appeared to be arthritis of the right 
thumb by July 2002 X-ray.  A 1995 bone scan showed findings 
"suggestive of traumatic or degenerative changes to the 
medial aspect of the right thumb, MCP joint."  

With respect to the right ankle, the veteran appeared to have 
ligamentous instability that is likely to result in increased 
pain on use, weakened movement, excess fatigability and 
incoordination.  It was estimated that the veteran 'may be 10 
percent worse on flare-up."

The veteran received a VA cold injury protocol examination in 
May 2003.  The veteran complained of off and on numbness 
around the mouth and easy chapping when outside in the cold; 
off and on numbness of the hands and feet during resting 
conditions (sitting, sleeping) with no pain and no 
interference with his occupation or daily activities; 
numbness of the feet sometimes accompanied by aching, 
distally; and off and on burning on the bottom of the feet.  
The veteran reported he could "walk pretty good."

The veteran said "they told me of Raynaud's" but he did not 
report any of its symptoms, nor did he mention having hands 
or feet in warm water or other treatments during the 
examination.  The veteran reported numbness, tingling and 
burning when exposed to cold conditions when outside, excess 
sweating, and aching of feet when numb during resting and 
cold conditions.  He said that he had edema off and on when 
outside on cold weather but it was never observed or 
documented by his primary VA doctor.  

On examination the hands and feet were dry, there were no 
changes in skin color, no edema (the physician noted it had 
never been observed or documented), no atrophy, no motor 
weakness, no pain or stiffness, no skin thickening or 
thinning, no breakdown or ulceration, no fungus or other 
infection, no frostbite scars, no deformity or swelling of 
any joints, no callus, no pain on manipulation of joints, no 
loss of tissue of digits or other affected parts, no varicose 
veins or other vascular findings, and no evidence of 
Raynaud's syndrome.

Hair growth was normal, nail growth was normal, neurological 
signs were normal, reflexes were normal, peripheral 
pulsations were normal, and the veteran was able to 
distinguish dull from sharp on pinprick.

Range of motion (ROM) tests showed normal movements of the 
lips, hands and feet with normal ROM. All fingertips reached 
the middle crease of the palm of the hand bilaterally.  There 
was normal opposition to the tip of the thumb, normal 
strength and dexterity of both hands, normal expression, 
normal twisting, normal pushing and pulling, and normal 
walking.  The veteran walked on heels and tiptoes without 
discomfort.

X-rays of the right hand showed normal MP and IP joints and 
bony trabecular in AP, lateral and oblique views.  X-rays of 
the right foot showed small amounts of bony callous at the 
fracture margins, a healing transverse fracture in the base 
of the 5th proximal phalanx of the right foot with fracture 
fragments healing in excellent alignment, with other bony 
structures intact and normally aligned, and the joint spaces 
normal in width.

A review of 1998 radiology report showed an impression of a 
normal right wrist examination and a normal right and left 
foot examination.  A review of 1998 Electromylograph  (EMG) 
and Nerve Conduction Velocity (NCV) studies showed them to be 
essentially normal with a right accessory deep peroneal nerve 
partial anomaly.

Diagnoses were history of cold exposure to mouth with 
subjective but no objective residuals, not dysfunctional; 
history of cold exposure to hands with subjective but no 
objective residuals, not dysfunctional, no Raynaud's 
observed; history of cold exposure to feet with subjective 
but no objective residuals, not dysfunctional, no Raynaud's 
observed; normal EMG-NCV.

VA outpatient treatment records of May 2003 show that the 
veteran was seen for various problems.  It was noted that an 
earlier evaluation that month for evaluation of a past cold 
injury was negative for residual effects.  On physical 
examination, there was no edema.  The thumbs were equal, 
without swelling.  There was crepitus of the right ankle, 
without erythema or edema.  No Raynaud's phenomenon was 
found.  The pertinent assessments were history of cold 
exposure, with evaluation by cold injury clinic showing no 
residual, and pain of the right thumb (gamekeeper's thumb), 
slight weakness.  Following testing, the impression was no 
electromyographic evidence of peripheral neuropathy.  
Incidentally there was electroconductive evidence of the 
presence of right accessory deep peroneal nerve which was a 
normal variation.   

VA outpatient treatment reports through July 2003 show 
periodic treatment for various eye complaints, including 
several for burning and itching eyes, and pterygium.  There 
are no VA treatment reports for blepharitis.  A June 2003 
clinic note reflects the veteran complained of both eyes 
being red two weeks previous.  Visual acuity was 20/20 
bilaterally on examination.  A July 2003 clinic note reflects 
that the veteran was not having any trouble with his eyes 
except for probable conjunctivitis several weeks prior.  
There was no edema of the extremities on physical examination 
in that month.  

An August 2003 addendum to the May 2003 VA cold injury 
protocol examination noted that the claim file had not been 
available at the time of the May 2003 examination, but had 
now been reviewed.

With respect to the orthopedic examination, the physician 
noted that the veteran's hands, feet, and both ankles had 
been examined.  They were found normal.  The veteran walked 
on his tiptoes and on his heels without any difficulties.  
The veteran complained of numbness and sometimes a burning 
ache on both feet, and sometimes the numbness might go up to 
the ankles, but the veteran did not complain of ankle pain.  
Range of motion was normal on both ankles with dorsiflexion 
of 0 - 20 degrees, plantar flexion of 0 - 45 degrees, 
eversion of 0 - 30 degrees, and inversion of 0 - 20 degrees.  
Stability was normal and there was no pain, no tenderness, no 
swelling, and no guarding of movements.

Both hands were completely asymptomatic with no complaints of 
pain.  All joints were stable, including the ones on the 
wrists.  Range of motion was normal with extension of 0 - 70 
degrees and ulnar deviation of 0 - 55 degrees.  Strength was 
normal, with no swelling and no tenderness.

Examination of the thumbs on both hands showed normal 
functionality and normal opposition of all fingertips to the 
tip of the thumb.  No pain on use, no weakened movement, no 
excess fatigability, and no incoordination was either 
provided by history, or was present during the examination.  

X-rays of the hands, feet, and ankles were normal.  EMG and 
NCV of the extremities were normal.  There was no peripheral 
neuropathy.

With respect to the cold injury protocol examination, the 
physician noted that the veteran's complaints were 
subjective, with "no objective findings whatsoever."  The 
veteran reported Raynaud's phenomenon by history but upon 
examination, none was found.

The veteran reported off and on swelling and fissuring of the 
hands when exposed to the cold, and off and on numbness when 
resting, sitting and sleeping, with no pain.  On examination, 
no lesions were found.

The veteran reported off and on numbness of the feet, usually 
during resting condition, especially if exposed to the cold, 
and numbness might be accompanied by aching distally, but 
only on the forefeet.  The EMG/NCV showed no peripheral 
neuropathy and there were no lesions on the feet, no 
Raynaud's phenomenon, no blanching, no rubor, no cyanosis, 
and no circulatory changes.

With respect to the mouth area, the veteran reported that he 
was not suffering a skin condition except for chapping and 
numbness when exposed to cold.  The examiner noted that the 
majority of people without a history of cold injury have 
chapping and numbness when exposed to cold. No lesions were 
seen on the veteran's mouth and there was no tenderness, no 
pain, no ulcerations, no tissue loss or damage, no limitation 
of function, no exfoliation, no itching, and no 
disfigurement.  The veteran's mouth had not required 
treatment.

The examining physician concluded that the examination was 
remarkable for subjective manifestations with no objective 
findings on physical examination, X-rays, EMG, and NCV, all 
of which were normal.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R., Part 4.  The rating schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1,4.2, and 4.41 (2004).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of the disability present.  38 C.F.R. 
§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Any reasonable doubt regarding the degree of disability is to 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2004).  

When an unlisted condition is encountered, it may be rated 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movement of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints and muscles or 
associated structures, or due to deformity, adhesions, 
defective innervation, or other pathology, or it may be due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursions of movements in 
different planes.  Factors for consideration include less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  For the purpose of rating 
disability from arthritis, the thumb is in a group of minor 
joints, ratable on a parity with major joints. 38 C.F.R. 
§ 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligament, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2004).

Degenerative arthritis established by X-ray finding is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71, DC 5003 (2004).

Diagnostic codes that provide a rating solely on the basis of 
loss of range of motion must consider 38 C.F.R. §§ 4.40 and 
4.45 (regulations pertaining to functional loss and factors 
of joint disability attributable to pain). DeLuca v Brown, 8 
Vet. App. 202 (1995).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Chronic conjunctivitis will be rated on residuals if healed 
and as noncompensable if there are no residuals.  A 10 
percent rating, the highest assignable under this code, will 
be assigned if the disease is active with object symptoms.  
38 C.F.R. Part 4, Code 6018 (2004).

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  A 20 percent rating is assigned when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6078, 6079 (2004).

A 10 percent rating is provided for mild incomplete paralysis 
of the external popliteal nerve (common peroneal).  A 20 
percent rating is provided for moderate incomplete paralysis, 
and a 30 percent rating is provided for severe incomplete 
paralysis.  38 C.F.R. § 4.124a, Code 8521 (2004).  There is 
complete paralysis with foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes.  Id.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of nerve lesion or to partial regeneration.  
When involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

The rating criteria relating to Raynaud's disease, under 38 
C.F.R. § 4.104, Diagnostic Code 7117, were revised during the 
pendency of the veteran's appeal, yielding two sets of rating 
criteria applicable to the veteran's appeal: the regulations 
in effect prior to January 12, 1998; and the regulations in 
effect from January 12, 1998, to date (hereinafter the 
"former" and "revised" rating criteria, respectively).

Under the former rating criteria for Raynaud's disease, a 20 
percent evaluation is warranted for Raynaud's disease with 
occasional attacks of blanching or flushing; a 40 percent 
evaluation requires frequent vasomotor disturbances 
characterized by blanching, rubor and cyanosis; a 60 percent 
evaluation requires multiple painful, ulcerated areas; and a 
100 percent evaluation requires a severe form of Raynaud's 
disease with marked circulatory changes such as to produce 
total incapacity or to require house or bed confinement.  As 
reflected by a note following these criteria, the evaluations 
in excess of 20 percent under Diagnostic Code 7117 are for 
application to unilateral involvements.  With bilateral 
involvements separately meeting the requirements for 
evaluation in excess of 20 percent, 10 percent will be added 
to the evaluation for the more severely affected extremity 
only, except where the disease has resulted in an amputation.  
The resultant amputation rating will be combined with the 
schedular rating for the other extremity, including the 
bilateral factor, if applicable. The 20 percent evaluation is 
for application to unilateral or bilateral involvement of 
both upper and lower extremities.  38 C.F.R. § 4.104, 
Diagnostic Code 7117 (1997).

Under the revised rating criteria for Raynaud's syndrome, a 
10 percent evaluation is warranted when there are 
characteristic attacks occurring one to three times a week.  
A 20 percent evaluation is warranted when there are 
characteristic attacks occurring four to six times a week.  A 
40 percent evaluation is warranted when there are 
characteristic attacks occurring at least daily.  A 60 
percent evaluation is warranted when there are two or more 
digital ulcers and a history of characteristic attacks.  A 
100 percent evaluation is warranted with two or more digital 
ulcers plus auto amputation of one or more digits and history 
of characteristic attacks.  According to the note following 
these criteria, characteristic attacks consist of sequential 
color changes of the digits of one or more extremities 
lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets.  Further, the note dictates that these 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved or whether the nose and ears 
are involved.  38 C.F.R. § 4.104, Diagnostic Code 7117 
(2004).

The rating criteria relating to cold injury residuals under 
38 C.F.R. § 4.104, Diagnostic Code 7122, substantively 
changed twice during the pendency of the veteran's appeal, 
yielding three separate sets of rating criteria applicable to 
this appeal: the regulations in effect prior to January 12, 
1998; the regulations in effect from January 12, 1998, 
through August 12, 1998; and the regulations in effect from 
August 13, 1998 to date (hereinafter the "old," "interim," 
and "new" rating criteria, respectively).

Generally, prior to January 12, 1998, cold injury residuals 
were rated unilaterally or bilaterally, depending on 
involvement (for example, if both feet were involved, they 
were rated together as one disability); under the interim and 
new diagnostic codes, they are rated separately (each foot in 
the above scenario is rated separately).

Under the old rating criteria for residuals of frozen feet, 
38 C.F.R. § 4.104, Diagnostic Code 7122, in effect prior to 
January 12, 1998 (and when the veteran filed his claim), 
bilateral residuals of frozen feet with mild symptoms of a 
cold injury or chilblains warrant a 10 percent evaluation.  
Bilateral residuals of frozen feet with persistent moderate 
swelling, tenderness, redness, etc., warrant a 30 percent 
evaluation.  Bilateral residuals of frozen feet with loss of 
toes, or parts, and persistent severe symptoms warrant a 50 
percent evaluation.  The old rating criteria also provide 
that, with extensive losses, higher ratings might be 
warranted by reference to amputation ratings for toes and 
combination of toes; in the most severe cases, ratings for 
amputation or loss of use of one or both feet should be 
considered.  There is no requirement of loss of toes or parts 
for the persistent moderate or mild under this diagnostic 
code.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 (1997).

Under the interim version of Diagnostic Code 7122, effective 
January 12, 1998, a 10 percent rating is assigned for 
residuals of a cold injury when the cold injury residuals are 
manifested by arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent rating is warranted when the cold 
injury residuals are manifested by arthralgia or other pain, 
numbness, or cold sensitivity, plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  A 30 percent rating is warranted when the 
cold injury residuals are manifested by arthralgia or other 
pain, numbness, or cold sensitivity, plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  The interim 
rating criteria also provide that amputations of fingers or 
toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy 
should be separately evaluated under other diagnostic codes.  
Each affected part (e.g., hand, foot, ear, nose) should be 
rated separately, and the rating should be combined in 
accordance with sections 4.25 and 4.26.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1998).

Further revisions to Diagnostic Code 7122 became effective on 
August 13, 1998.  Although the rating criteria remained 
identical to the ones cited directly above, Note 1 was 
amended as follows: Separately evaluate amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes.  Separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under diagnostic code 7122.  38 C.F.R. 
§ 4.104, NOTE 1 following Diagnostic Code 7122 (2004).

During the pendency of this appeal, VA issued new regulations 
for rating skin disabilities under 38 C.F.R. § 4.118, which 
became effective August 30, 2002.  Under the version of 
Diagnostic Code 7806 applicable prior to August 30, 2002, a 
10 percent rating is warranted when there is eczema with 
exfoliation, exudation, or itching, if involving an exposed 
area or extensive area.  A 30 percent rating is warranted 
when there is eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2001).

Under the revised rating criteria provided by Diagnostic Code 
7806, a zero percent rating is assigned for dermatitis or 
eczema, affecting less than five percent of the entire body 
or less than five percent of exposed areas affect, and; no 
more than topical therapy is required during a period of 
twelve months.  A 10 percent rating is assigned where at 
least five percent but not more than 20 percent of the entire 
body is affected, or at least 5 percent, but less than 20 
percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the twelve month period.  A 30 
percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are affect, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during a twelve month 
period.  The highest rating of 60 percent is assigned when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affect, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).

The provisions for rating disabilities in the individual 
fingers were amended on July 26, 2002 and made effective 
August 26, 2002.  67 Fed. Reg. 48784-48787 (July 26, 
2002)(now codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5224 and 5228).  Under either the old or revised criteria, 
favorable ankylosis of the thumb warrants a 10 percent 
evaluation, while unfavorable ankylosis of the thumb warrants 
a 20 percent evaluation.  A note under Diagnostic Code 5224 
now requires that a medical determination must "consider 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand."  38 C.F.R. § 4.71a, Diagnostic Code 
5224 (2001 and 2004).  

The relevant evaluation requirements effective since August 
26, 2002 also provide for a new diagnostic code which 
discusses the particular limitation of motion of the thumb.  
38 C.F.R. § 4.71a, Diagnostic Code 5228 (2004).  According to 
this Diagnostic Code, evidence of a gap of less than one inch 
(2.5 centimeters) between the thumb pad and the fingers of 
the minor hand, with the thumb attempting to oppose the 
fingers, results in the assignment of a noncompensable 
disability evaluation.  Id.  Evidence of a gap of one to two 
inches (2.5 to 5.1 centimeters) between the thumb pad and the 
fingers on the minor hand, with the thumb attempting to 
oppose the fingers, warrants the assignment of a 10 percent 
disability rating.  Id.  Evidence of a gap of more than two 
inches (5.1 centimeters) between the thumb pad and the 
fingers on the minor hand, with the thumb attempting to 
oppose the fingers, is necessary for the grant of the next 
higher evaluation of 20 percent.  Id.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).

Moderate limited motion of the ankle is rated 10 percent 
disabling.  Marked limitation of motion of the ankle is rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2004).  

Normal range of motion of the ankle is 45 degrees of plantar 
flexion and 20 degrees of extension.  38 C.F.R. § 4.71, Plate 
II (2004).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

Bilateral blepharitis

The veteran is service-connected for blepharitis, rated at 10 
percent since June 1995, under Diagnostic Code 6018.  
Blepharitis is an inflammation of the eyelids which can 
include inflammation of the hair follicles and sebaceous 
gland openings of the margins of the lids, greasy scaling of 
the margins of the lids, scales around the lashes, hyperemia 
and thickening.  Dorland's Illustrated Medical Dictionary, 
215 (27th ed. 1988).  This citation is provided purely for 
definitional purposes to aid in the Board's discussion.  Cf. 
Kirwin v. Brown 8 Vet. App. 148 (1995), Traut v. Brown 6 Vet. 
App. 181 (1994).  Use in this manner does not conflict with 
the holding in Thurber v. Brown, 5 Vet. App. 119 (1993).  

As blepharitis is not a listed condition in the schedule, it 
has been rated by analogy under DC 6018, chronic 
conjunctivitis.  38 C.F.R. § 4.20.  An active condition, with 
objective symptoms, warrants a 10 percent rating, the highest 
possible under that code.

The veteran complains that his blepharitis is manifested by 
chronic eye irritation, pain, and reduced visual acuity.

A September 1997 VA visual examination found the veterans 
lids and lashes to be normal, the corneas clear, the anterior 
chambers to be deep, normal and quiet, the pupils were 
reactive, the lenses were clear, the vessels were good and 
macula was good.  Visual acuity was correctable to 20/20 
bilaterally, for near and far vision.  The diagnoses were 
minimal myopia and pterygium in both eyes.  Significantly, 
there were no findings of blepharitis or related defect in 
visual acuity.  

Evidence of private medical treatment in 1999 by Dr. Marten-
Ellis of the Kileen Eye Clinic includes a diagnosis of 
pterygiums in both eyes.  Pterygiums are wing like 
structures, applied especially to an abnormal triangular fold 
of membrane, in the interpalpebral fissure, extending from 
the conjunctiva to the cornea at its apex, and merged with 
the conjunctiva at its base.  Dorland's Illustrated Medical 
Dictionary, 1386 (27th ed. 1988).  Dr. Marten-Ellis 
attributed the veteran's chronic eye irritation, impaired 
vision, and pain, to his elevated pterygia, not to his 
service-connected bletharitis, and noted his eyes to be 
otherwise normal.  

The most recent medical evidence of record, a July 2003 VA 
clinic note, reflects that the veteran was not experiencing 
any problems with his eyes at that time, but had had 
"probable conjunctivitis" several weeks previously.  Visual 
acuity was 20/20 bilaterally.

While there is recent medical evidence of conjunctivitis, 
there is no recent medical evidence of active blepharitis or 
residuals thereof, including medical evidence of record of 
loss of visual acuity, with either the left eye, which is 
correctable to 20/25, or the right eye, which is correctable 
to 20/20.

As noted above, 10 percent is the highest rating under DC 
6018.  A higher schedular rating may be possible under DC 
6078 and 6079 pertinent to the impairment of central visual 
acuity.  At his hearing and at other times, the veteran has 
contended that he has defective visual acuity due to his 
service-connected blepharitis.  In this case, the competent 
medical reports do not link any visual defect to the service-
connected blepharitis.  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  38 C.F.R. § 4.14.  Consequently, a higher schedular 
rating on this basis is not in order.  

The evidence shows that the veteran's currently assigned 10 
percent rating under DC 6018 most accurately and fairly 
reflects the current level of disability.  The competent 
medical evidence of record does not show that the veteran 
meets, or even closely approximates, the criteria for a 
higher rating under any other diagnostic code, or that 
another diagnostic code would more accurately and fairly 
reflect the current level of disability, especially in light 
of the general absence of any symptoms of active blepharitis, 
and the absence of competent medical evidence of any 
impairment of visual acuity that may be associated to 
service-related disorder.  38 C.F.R. § 4.7.

Accordingly, the claim for an increased rating for 
blepharitis must be denied.  

Peripheral Neuropathy of the right and left lower extremities

The veteran is service-connected for peripheral neuropathy of 
the right and left lower extremities under DC 8521, paralysis 
of the external popliteal nerve, each rated at 10 percent 
since June 1995.  Incomplete paralysis is rated at 10 percent 
for a mild condition, 20 percent for a moderate condition and 
30 percent for a severe condition.  For a 40 percent rating, 
paralysis must be complete.

While the evidence shows repeated complaints by the veteran 
of numbness and tingling of the lower extremities upon 
resting or with exposure to cold, there is no objective 
medical evidence of record of any current peripheral 
neuropathy.  An August 2003 addendum to a May 2003 VA medical 
examination noted that the examination was remarkable for the 
subjective manifestations, without any objective findings.   
Physical examination, EMG studies, and NCV studies were all 
normal.  The examiner specifically stated there was  "no 
peripheral neuropathy."  These findings are consistent with 
earlier examinations and treatment records that are 
associated with the current appeal.   

In peripheral nerve injuries, where there is incomplete 
paralysis and the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a, DC 8521.

Clearly, there is no medical evidence of complete paralysis - 
the medical reports show no indications of foot drop, 
inability to dorsiflex the foot, loss of extension of the 
proximal phalanges of the toes, etc, as required for a higher 
evaluation when there is complete paralysis of the common 
peroneal nerve.  Indeed, no medical evidence describes the 
peripheral neuropathy as more than mild.  At his hearing, the 
veteran did describe various symptoms that could be 
categorized as sensory in nature.  Accordingly, the evidence 
shows that the veteran's currently assigned 
10 percent ratings under DC 8521, for mild, incomplete 
paralysis, most accurately and fairly reflect the current 
levels of disability.  38 C.F.R. § 4.124a.  The competent 
medical evidence of record does not show that the veteran 
meets, or even closely approximates, the criteria for the 
next higher rating for moderate, incomplete paralysis, 
especially in light of the complete absence of any objective 
findings of any kind of peripheral neuropathy of either of 
the lower extremities.  38 C.F.R. § 4.7.  Therefore, the 
claims for increased ratings for peripheral neuropathy of the 
right and left lower extremities must be denied.  

Residuals of frostbite of both hands, and Raynaud's disease 
of the right and left lower extremities

The veteran is service-connected for frostbite of both hands 
and Raynaud's disease of the right and left lower extremities 
under DC 7117, all rated as noncompensable since June 1995.

Raynaud's disease (also referred to as Raynaud's phenomenon 
and Raynaud's syndrome) is a primary or idiopathic vascular 
disorder, with intermittent bilateral attacks of ischemia of 
the fingers or toes, marked by severe pallor and often 
accompanied by paresthesia and pain; characteristically 
brought on by cold or emotional stimuli.  Dorland's 
Illustrated Medical Dictionary, 1277 (27th ed. 1988).

Under the former rating criteria for Raynaud's disease, a 20 
percent evaluation is warranted for Raynaud's disease with 
occasional attacks of blanching or flushing; a 40 percent 
evaluation requires frequent vasomotor disturbances 
characterized by blanching, rubor and cyanosis; a 60 percent 
evaluation requires multiple painful, ulcerated areas; and a 
100 percent evaluation requires a severe form of Raynaud's 
disease with marked circulatory changes such as to produce 
total incapacity or to require house or bed confinement.

The veteran has repeatedly complained of off and on numbness 
of the feet and hands if exposed to cold, aching distally on 
the forefeet, and off and on burning on the bottom of the 
feet.  VA medical examinations, however, found the veteran's 
hands and feet to be normal, with no lesions, no changes in 
skin color, no blanching, no rubor, no cyanosis, no 
circulatory changes, no edema, no atrophy, no breakdown or 
ulceration, no fungus or other infection, no frostbite scars, 
no loss of tissue of digits, no varicose veins or other 
vascular findings producing incapacitation or requiring house 
or bed confinement, and no evidence of Raynaud's phenomenon.

Under the current criteria for DC 7117, ratings are assigned 
for the disease as a whole, regardless of the number of 
extremities involved, based on characteristic attacks and 
digital ulcers.  Characteristic attacks consist of sequential 
color changes of the digits of one or more extremities 
lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets.

Again, while the veteran has repeatedly complained of off and 
on numbness of the hands and feet if exposed to cold, aching 
distally on the forefeet, lesions on his hands, and off and 
on burning on the bottom of the feet, VA medical examinations 
found the veteran's hands and feet to be normal, with no 
lesions, no changes in skin color, no blanching, no rubor, no 
cyanosis, no circulatory changes, no edema, no atrophy, no 
breakdown or ulceration, no fungus or other infection, no 
frostbite scars, no loss of tissue of digits, no varicose 
veins or other vascular findings producing incapacitation or 
requiring house or bed confinement and no evidence of 
Raynaud's phenomenon.

Nor is there any objective medical evidence of paresthesias.  
Peripheral pulsations were normal, the veteran was able to 
distinguish dull from sharp on pinprick, and there was no 
weakness noted.

The examiner noted that the examination was remarkable for 
the subjective complaints with no objective findings.

The evidence shows that the noncompensable ratings assigned 
for frostbite of both hands, and Raynaud's disease of the 
right and left lower extremities, most accurately and fairly 
reflect the current levels of the disabilities.  The 
competent medical evidence of record does not show that the 
veteran meets, or even closely approximates, the criteria for 
the next higher rating, which contemplates occasional attacks 
of blanching or flushing under the old criteria, and 
characteristic attacks occurring one to three times a week 
under the new criteria, especially in light of the objective 
findings that Raynaud's syndrome is not currently present and 
characteristic attacks have not occurred.  38 C.F.R. § 4.7.

Accordingly, the claims for increased ratings for residuals 
of frostbite of both hands and Raynaud's disease of the right 
and left lower extremities must be denied.  

Residuals of cold exposure of the mouth area

The veteran is service-connected for residuals of cold 
exposure of the mouth area under DC 7122 - 7806, rated as 
noncompensable since June 1995.

The old criteria for DC 7122 (residuals of frozen feet), in 
effect prior to January 12, 1998, required mild symptoms, 
chilblains, for a 10 percent rating, and persistent moderate 
swelling, tenderness, redness, etc., for a 20 percent rating 
(unilateral), or 30 percent rating (bilateral).  

The interim criteria for DC 7122 (cold injury residuals), in 
effect between January 12, 1998 and August 12, 1998, and the 
new criteria (cold injury residuals), in effect after August 
12, 1998, are the same, that is: a 10 percent rating is 
warranted for arthralgia or other pain, numbness, or cold 
sensitivity; a 20 percent rating is warranted if, 
additionally, there is tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis or X-ray 
abnormalities; and a 30 percent rating is warranted if, 
additionally, two or more of the following manifestations are 
present: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.

The new criteria, however, amended Note 1 to provide for 
separately evaluating amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes; and separately evaluating other 
disabilities diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under 
diagnostic code 7122.  

Absent mild symptoms, chilblains, persistent moderate 
swelling, tenderness, and redness, which are not shown by the 
competent medical evidence, a compensable rating is not 
warranted under the old criteria for DC 7122.
Absent arthralgia or other pain, which is not shown by the 
competent medical evidence, a compensable rating is not 
warranted under either the interim or the new criteria for DC 
7122.  Nor is there any competent medical evidence that would 
trigger the provisions of Note 1 of the new criteria

Under the version of Diagnostic Code 7806 (eczema) in effect 
prior to August 30, 2002, a 10 percent rating requires eczema 
with exfoliation, exudation, or itching, if involving an 
exposed area or extensive area.   Under the version of 
Diagnostic Code 7806 (dermatitis or eczema) in effect from 
August 30, 2002, a 10 percent rating requires eczema or 
dermatitis with at least five percent but not more than 20 
percent of the entire body affected, or at least 5 percent, 
but less than 20 percent of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the twelve month 
period.

The veteran has repeatedly complained and testified under 
oath that he got chapping and numbness in the mouth area when 
exposed to cold, but reported that he was not suffering any 
skin condition except for the chapping and numbness when 
exposed to cold.   

VA cold weather protocol examinations have found no evidence 
of exfoliation, no lesions have been seen on the veteran's 
mouth, and no tenderness, no pain, no ulcerations, no tissue 
loss or damage, no limitation of function, no itching, and no 
disfigurement have been observed.  There is no evidence of 
record to show that the veteran's mouth has ever received 
medical treatment for his mouth subsequent to his active 
service for his service-connected disability.  On his most 
recent cold weather protocol examination, the physician noted 
that the majority of people without a history of cold injury 
have chapping and numbness when exposed to cold.  

Absent any evidence of eczema or dermatitis, or any evidence 
of intermittent systemic therapy, the criteria for a 
compensable rating under DC 7806 have not been met, under 
either the old or new criteria.  

Consideration was given to a rating for a skin disorder under 
other diagnostic codes in 38 C.F.R. § 4.118, however, the 
competent medical evidence of record does not support such a 
rating.

Separate ratings for different manifestations of the same 
injury, where none of the symptomatology of any one of the 
conditions is duplicative of, or overlapping with, the 
symptomatology of the other conditions, is permissible, and 
such combined ratings do not constitute pyramiding prohibited 
by 38 C.F.R. § 4.14.  Estaban v. Brown, 6 Vet. App. 259, 262 
(1994).   However, in view of the noncompensable ratings in 
this case, Estaban is not for application.

Residuals of a right thumb injury (dominant)

The veteran is service-connected for residuals of a right 
thumb injury under DC 5224, ankylosis of the thumb, rated as 
noncompensable since June 1995.

In August 2002, 38 C.F.R. § 4.71a was changed.  It is now 
possible to rate an injury to the thumb based on limitation 
of motion under DC 5228, as well as ankylosis under DC 5224.  
Both versions of this regulation must be considered in the 
present case since the change in the regulation became 
effective during the course of the veteran's appeal.

On VA medical examination in April 2003, the veteran had 
difficulty expressing a specific set of symptoms with respect 
to his right thumb.  The right thumb looked identical in 
appearance to the left thumb and there was no functional 
impairment.  The examiner noted normal X-rays and normal 
range of motion, but opined that the veteran has had ulnar-
sided metacarpal phalangeal ligament looseness, so-called 
"gamekeeper's thumb."

On VA medical examination in May 2003, there was normal 
opposition to the tip of the thumb, with normal strength and 
dexterity of both hands.

In a May 2003 addendum to the April 2003 examination, the 
physician opined that the mild ligamentous instability of the 
right thumb was likely to result in increased pain on use, 
weakened movement, excess fatigability and incoordination, 
although the hand functioned well, and that the veteran "may 
be 10 percent worse during a flare up."  

Under DC 5224, ankylosis of the thumb, the presence of 
ankylosis is required for a compensable rating.  With 
favorable ankylosis a 10 percent rating is warranted.  With 
unfavorable ankylosis a 20 percent rating is warranted.  As 
there is no objective medical evidence of ankylosis, a 
compensable rating is not warranted under DC 5224.

Under DC 5228, limitation of motion of the thumb, a gap 
between the thumb pad and the fingers greater than 2.5 cm, 
when attempting to oppose the thumb and the finger, is 
required for a compensable rating.

The May 2003 VA medical examination noted that the veteran 
had normal opposition of all fingertips to the tip of the 
thumb and all fingertips reached the middle crease of the 
palm.  As there is no gap between the tips of the fingers and 
the thumb, with the thumb attempting to oppose the fingers, a 
compensable rating is not warranted under DC 5228.

Painful motion is an important factor of disability and the 
May 2003 addendum to the April 2003 VA medical examination 
notes ligamentous instability of the right thumb, likely to 
result in increased pain on use.  

If there is additional functional limitation due to pain, 
flare-ups of pain, weakened movement, excess fatigability, or 
incoordination associated with the veteran's ligamentous 
instability of the right thumb, to the extent that is 
possible, such should be expressed as additional limitation 
of motion of the affected joint. 38 C.F.R. §§ 4.40, 4.45; 
Deluca, supra.

Given the examiner's comments that some functional deficit 
results from pain and resolving all doubt in favor of the 
veteran, a rating of 10 percent is warranted under DC 5228 
for limitation of motion of the thumb.  38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Codes 5228; Deluca. supra.  However, the 
medical opinions or objective findings do not support more 
than a 10 percent rating in this case.  As previously 
discussed, the objective medical evidence does not show such 
a degree of limitation of motion of the right thumb or any 
ankylosis so as to warrant a rating in excess of 10 percent.  

Residuals of a right ankle sprain

The veteran is service-connected for residuals of a right 
ankle sprain under DC 5271, limited motion of the ankle.  The 
noncompensable rating previously awarded was increased to 10 
percent effective April 2003, based on the medical evidence 
provided by the April 2003 VA medical examination.  Since the 
increased rating assigned is not the maximum, the issue 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Under DC 5271, a 10 percent rating is warranted for moderate 
limitation of motion, and a 20 percent rating is warranted 
for marked limitation of motion.

Prior to April 20, 2003, the veteran reported complaints of 
pain of the right ankle.  On VA examination in August 1997, 
the examiner found that there was full range of motion.  In 
the next month, clinical and radiographic examinations of the 
right ankle were normal.  Gait was consistently annotated as 
normal.  Significantly, examinations prior to April 20, 2003 
showed no deformities, edema or tenderness to range of 
motion.  

Based on the objective evidence, the Board cannot conclude 
that a 10 percent rating for moderate limitation of motion is 
shown prior to April 20, 2003.  That is, the actual range of 
motion testing showed no limitations.  The Board otherwise 
recognizes that painful motion may add to the actual 
limitation of motion so as to warrant a rating under the DCs 
that are based on limitation of motion, such as DC 5271.  
VAOPGCPREC 9-98 (August 14, 1998).  A consideration in such a 
determination is also the recognition that a little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  
38 C.F.R. § 4.40.  In this case, the multiple examiners have 
noted no identifiers that would substantiate evidence of 
disuse.  Rather, the examiners have documented the absence of 
such abnormalities.  Consequently, despite the veteran's 
testimony and contentions, the competent and probative 
evidence does not support a finding of a compensable rating 
prior to April 20, 2003.     

VA medical examination of April 2003 noted a slight degree of 
restriction of the dorsi and plantar flexion of the right 
ankle.  The examiner specifically noted, however, that there 
was no pain, no tenderness, no swelling, and no guarding of 
movements.  In the following month, crepitus of the right 
ankle was found, without erythema or edema.  In a May 2003 
addendum, the examiner indicated that there was normal range 
of motion of the right ankle, with normal stability, no 
tenderness, no swelling and no guarding of movements.  

The evidence as of April 20, 2003, with a demonstration of a 
slight restriction along with the veteran's reports of 
painful motion, shows that the currently assigned 
10 percent rating under DC 5271 for "moderate" limitation 
of motion most accurately and fairly reflects the current 
level of disability.  The competent medical evidence of 
record does not show that the veteran presently meets, or 
even closely approximates, the criteria for a higher rating 
for "marked" limitation of motion.  At most, examiners have 
described the range of motion as slight.  Nor is there any 
evidence of any additional limitation of movement or 
functional loss due to pain so as to justify a finding of 
"marked" limitation of motion.  Deluca, supra.  Again, the 
examiners clearly documented the absence of indicia of 
functional impairment due to pain, such as the lack of 
guarding with movements, edema or tenderness.    

Accordingly, the claim for a compensable rating for residuals 
of a right ankle sprain prior to April 20, 2003 must be 
denied, and the claim for a rating in excess of 10 percent 
for residuals of a right ankle sprain must be denied.

Extraschedular evaluation

An extraschedular evaluation was considered with respect to 
each of the issues on appeal, under the provisions of 
38 C.F.R. § 3.321(b)(1).  The evidence does not show, 
however, that there is marked interference with employment, 
frequent periods of hospitalization, or any other factors, 
that present such an exceptional or unusual disability 
picture that application of the regular schedular standards 
are impractical.  In fact, the symptoms and manifestations of 
each of the disorders on appeal fall squarely within the 
applicable DCs, with no evidence indicating that the Rating 
Schedule did not sufficiently compensate for the effects on 
earning capacity.  38 U.S.C.A. § 1155.  


ORDER

1.  Entitlement to an increased rating for bilateral 
blepharitis, currently rated at 
10 percent, is denied.

2.  Entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity, currently rated at 
10 percent, is denied.

3.  Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, currently rated at 10 
percent, is denied.

4.  Entitlement to an increased (compensable) rating for 
residuals of frostbite of both hands is denied.

5.  Entitlement to an increased (compensable) rating for 
Raynaud's disease of the right lower extremity is denied.

6.  Entitlement to an increased (compensable) rating for 
Raynaud's disease of the left lower extremity is denied.

7.  Entitlement to an increased (compensable) rating for 
residuals of cold exposure of the mouth area is denied.

8.  Entitlement to a 10 percent rating for residuals of a 
right thumb injury (dominant) is granted, subject to the 
regulations governing the payment of monetary benefits.

9.  Entitlement to a compensable rating for residuals of a 
right ankle sprain, prior to April 20, 2003, is denied.

10.  Entitlement to an increased rating for residuals of a 
right ankle sprain, currently rated at 10 percent, is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


